DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 07/22/2020; as directed by the amendment: claims 1-3 have been cancelled and new claims 4-23 have been added. Thus, claims 4-23 are presently pending in this application, and currently examined in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cells of the main lumen center portion being smaller than the cells of the main lumen first and/or second ends (claim 5), the main lumen center portion having first and second sides, equidistant from a main lumen longitudinal axis, wherein the first side is more flexible than the second side (claim 8), the cells, of the main lumen, between the first and second branch lumen, are smaller than the cells of the main lumen first and/or second ends (claim 11), an implantable stent having a main lumen and a first side branch lumen, wherein the main lumen has first and second sides, equidistant from a main lumen longitudinal axis, wherein the first side is more flexible than the second side (claim 12), the cells of the first side are smaller than the cells of the second side, of the main lumen of described in claim 12 (13), the implant of claim 12 further having a second side brand, and the cells, of the main lumen, between the first and second branch lumen, are smaller than the cells of the main lumen first and/or second ends (claim 17), a stent having first, second and third lumen, wherein the third lumen has first and second sides, equidistant from a third lumen longitudinal axis, wherein the first side is more flexible than the second side (claim 22), and the center portion of the third lumen, of the stent as described in claim 22, being more flexible than first and second ends of the third lumen (claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11, 13, 14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, which sets forth the parameter of the cells, of the center portion of the main lumen, are smaller than the cells of the first and/or second ends, of the main lumen; however, this parameter has never been mentioned or suggested in the originally filed disclosure of the current application at hand.
Regarding claim 11, which sets forth the parameter of the cells, of the main lumen between the first and second branch lumen, are smaller than the cells of the main lumen first and/or second ends; however, this parameter has never been mentioned or suggested in the originally filed disclosure of the current application at hand.
Regarding claim 13, which sets forth the parameter of a stent comprising a main lumen having first and second sides, equidistant from a main lumen longitudinal axis, the first side being more flexible than the second side (as set forth in independent claim 12, from which claim 13 depends), wherein the first and second sides have cells, and the cells of the first side are smaller than the cells of the second side; however, this parameter has never been mentioned or suggested in the originally filed disclosure of the current application at hand.
Regarding claim 14, which sets forth the parameter of a stent comprising a main lumen having first and second sides, equidistant from a main lumen longitudinal axis, the first side being more flexible than the second side, wherein cells of the first side are smaller than cells of the second side (as set forth in claim 13, which depends from claim 12; wherein claim 14 depends from claim 13), and further the first and second sides comprise struts, wherein the struts of the first side are thinner than the struts of the second side; however, this parameter, i.e. a stent having all the above mentioned limitations, has never been mentioned or suggested in the originally filed disclosure of the current application at hand.
Regarding claim 17, which sets forth the parameter of a stent comprising a first side branch lumen and a main lumen having first and second sides, equidistant from a main lumen longitudinal axis, the first side being more flexible than the second side (as set forth in independent claim 12, from which claim 17 depends), wherein the stent further comprises a second branch lumen and the main lumen comprises cells, and wherein the cells, of the main lumen between the first and second branch lumen, are smaller than the cells, of the main lumen, proximal and/or distal the first branch lumen; however, this parameter has never been mentioned or suggested in the originally filed disclosure of the current application at hand.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 13, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 13, which set forth the parameters of the cells of the more flexible portion of the main lumen (the center portion compared to the first and/or second end portions in claim 5; and the first side compared to the second side, wherein the first and second sides are equidistant from a main lumen longitudinal axis, in claim 13) have cells that are smaller than: cells of the first and/or second ends (claim 5), and cells of the second side (claim 13); however, this parameter(s) is/are found to be confusing.  Traditionally, in the art of stents, cells with a larger size are associated with a more flexible characteristic/portion, however, in the above mentioned claims, the opposite is set forth, and it is unclear how exactly that would occur.  
Regarding claim 18, which sets forth the parameter of the stent “further comprising radiopaque stitching”; however, this parameter is found to be confusing since it is not clear how exactly the stitching is part of, and/or where exactly it is located on, the final structure of the stent. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 4, 5 and 9-11 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chouinard et al. (US PG Pub. 2003/0149473), hereinafter Chouinard.
Regarding claim 4, Chouinard discloses an implantable stent (48), illustrated in Figure 11, for use in a vessel or tubular structure comprising a main lumen (50) having a main lumen first end (51), a main lumen second end (MSE), and a main lumen center portion (54) between the main lumen first end and the main lumen second end, where the main lumen center portion (54) is more flexible than the main lumen first end (51); and a first side branch lumen (52), illustrated in Figure 11 and modified figure 11, below ([0070], Lines 3-5 & 11-13).

    PNG
    media_image1.png
    371
    278
    media_image1.png
    Greyscale

Regarding claim 5, Chouinard discloses the implantable stent of claim 4, where the main lumen (20) comprises cells, and where the cells of the main lumen center portion (54) are smaller than the cells of the main lumen first end (51), illustrated in Figure 11.
Regarding claims 9 and 10, Chouinard discloses the implantable stent of claim 4, further comprising a second side branch lumen (52B), where a circumferential orientation and an angle between the first side branch lumen (52) and the second side branch lumen (52B) are adjustable, illustrated in Figure 11 and modified figure 11, above ([0075], Last 2 Lines – to clarify, both side branch lumen are capable of being moved around and adjusted to a specific circumferential orientation and/or angle based on implantation site/vessel orientation; and further, it is stated that braided sections, i.e. 54/92, can be attached/connected to wound sections, i.e. 52/90 via a suture, which would further allow for free movement/adjustability).
Regarding claim 11, Chouinard discloses the implantable stent of claim 4, further comprising a second side branch lumen (52B), where the main lumen comprises cells, and where the cells (CB) between the first and second side branch lumens (52 & 52B) are smaller than the cells of the main lumen first end (51), illustrated in Figure 11 and modified figure 11, above.

Claims 19-21 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Barnhart et al. (US PG Pub. 2005/0033406), as disclosed in the IDS dated 03/24/2020, hereinafter Barnhart.
Regarding claim 19, Barnhart discloses an implantable stent (334) for use in a vessel or tubular structure comprising a first lumen (340), a second lumen (350), and a third lumen (336&338 together), where a linear distance between the first lumen (340) and the second lumen (350) along the third lumen is adjustable, illustrated in Figure 10 (Barnhart: [0061]).
Regarding claims 20 and 21, Barnhart discloses the implantable stent of claim 19, where when the first lumen (340) and the second lumen (350) are in a fully deployed configuration, the first and second lumen are between a third lumen first end (351/352) and a third lumen second end (353/354), illustrated in Figure 10 ([0070], Lines 11-12).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chouinard as applied to claims 4 and 5 above, and in view of Roubin et al. (US PG Pub. 2004/0267350), hereinafter Roubin, and Lenz et al. (US Patent No. 7,226,475), hereinafter Lenz.
Regarding claims 6 and 7, Chouinard discloses the implantable stent of claims 5 and 4, where the main lumen (50) comprises struts, illustrated in Figure 11; but does not specifically disclose the struts of the main lumen center portion, i.e. the more flexible portion, are thinner than the struts of the main lumen first end.
	However, Roubin teaches implantable stents, in the same field of endeavor for use in a vessel or tubular structure, wherein the stent can be provided with varying flexibility by varying the width/thickness of stent material/struts (Roubin: [0059]). Furthermore, Lenz teaches that flexibility can be improved by decreasing the thickness of a material (Column 2, Lines 17-18).
	In view of the teachings of Roubin and Lenz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the struts, of the main lumen center portion of the stent of Chouinard, to be thinner than the struts of the first end of the main lumen, since this is a known way to achieve greater flexibility.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chouinard as applied to claim 4 above, and in view of Roubin.
Regarding claim 8, Chouinard discloses the implantable stent of claim 4, where the main lumen center portion (54) has a main lumen center portion first side and a main lumen center portion second side, where the main lumen center portion first and second sides are the same distance from a main lumen longitudinal axis, illustrated in Figure 11; but does not specifically disclose the main lumen center portion first side is more flexible than the main lumen center portion second side.
However, Roubin teaches implantable stents, in the same field of endeavor for use in a vessel or tubular structure, wherein the stent can be provided with varying flexibility along its circumference, in order for the stent to be deployed in bodily vessels having different anatomies and different disease states ([0020], Lines 1-3; [0023], Lines 8-9 & [0040], Lines 9-12).
	In view of the teachings of Roubin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the first side, of the main lumen center portion of the stent of Chouinard, to be more flexible than the second side, based on specific patient anatomy and/or implant location, such that the stent can deployed in bodily vessels having different anatomies and different disease states, as taught by Roubin.



Claims 12 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnhart in view of Roubin.
Regarding claim 12, Barnhart discloses an implantable stent (334) for use in a vessel or tubular structure comprising a main lumen (336&338 together) having a main lumen first side (336) and a main lumen second side (338), where the main lumen first and second sides are the same distance from a main lumen longitudinal axis; and a first side branch lumen (340), illustrated in Figure 10; but does not specifically disclose the first side is more flexible than the second side, of the main lumen.
	However, Roubin teaches implantable stents, in the same field of endeavor for use in a vessel or tubular structure, wherein the stent can be provided with varying flexibility along its circumference, in order for the stent to be deployed in bodily vessels having different anatomies and different disease states ([0020], Lines 1-3; [0023], Lines 8-9 & [0040], Lines 9-12).
	In view of the teachings of Roubin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the first side, of the main lumen of the stent of Barnhart, to be more flexible than the second side, based on specific patient anatomy and/or implant location, such that the stent can deployed in bodily vessels having different anatomies and different disease states, as taught by Roubin.
Regarding claim 16, Barnhart in view of Roubin disclose the implantable stent of claim 12, wherein Barnhart further teaches a second side branch lumen (350), where a circumferential orientation, or an angle, between the first side branch lumen (340) and the second side branch lumen (350) is adjustable (Barnhart: [0061]).

Claims 13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnhart in view of Roubin as applied to claim 12 above, and further in view of Chouinard.
Regarding claim 13, Barnhart in view of Roubin disclose the implantable stent of claim 12, but do not specifically teach the cells of the main lumen first side, i.e. the more flexible side, being smaller than the cells of the main lumen second side.
	However, Chouinard teaches a stent (10), in the same field of endeavor, wherein the stent comprises cells, and cells in a more flexible portion (14) are smaller than the cells in a less flexible portion (12), illustrated in Figure 3 ([0045], Lines 1-5). 
	In view of Chouinard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the cells, of the main lumen first side of the stent of Barnhart in view of Roubin, to be smaller than the cells of the main lumen second side, since this is a known way to achieve greater flexibility.
Regarding claim 17, Barnhart in view of Roubin disclose the implantable stent of claim 12, wherein Barnhart further teaches a second side branch lumen (350), where the main lumen (336&338 together) comprises cells, illustrated in Figure 10; but does not specifically disclose the cells, between the first and second side branch lumen, are smaller than the cells proximal the first side branch lumen and/or distal the second side branch lumen.
	However, Chouinard teaches a stent (10), in the same field of endeavor, wherein the stent comprises cells, and cells in a more flexible portion (14) are smaller than the cells in a less flexible portion (12), illustrated in Figure 3 ([0045], Lines 1-5). Furthermore, Roubin teaches a stent can be provided with varying flexibility along its length, in order for the stent to be deployed in bodily vessels having different anatomies and different disease states (Roubin: [0020], Lines 1-3; [0023], Lines 8-9 & [0040], Lines 9-12).  
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the area of the main lumen between the first and second side branch lumen, of the stent of Barnhart in view of Roubin, to be more flexible than the area(s) of the main lumen proximal the first side branch lumen and/or distal the second side branch lumen, based on specific patient anatomy and/or implant location, such that the stent can deployed in bodily vessels having different anatomies and different disease states, as taught by Roubin; and further obvious for the cells of the area of the main lumen, between the first and second side branch lumen, to be smaller than the cells of the area(s) of the main lumen proximal the first side branch lumen and/or distal the second side branch lumen, since this is a known way to achieve greater flexibility, as taught by Chouinard.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnhart in view of Roubin and Chouinard as applied to claim 13 above, and further in view of Lenz.
Regarding claim 14, Barnhart in view of Roubin in further view of Chouinard disclose the implantable stent of claim 13, where Roubin further teaches the struts of the main lumen first side, i.e. the side that is more flexible, are thinner than the struts of the main lumen second side (Roubin: [0059] – It is to be noted that it is well known in the art that thinner struts result in more flexibility, as is iterated by Lenz on Lines 17-18 of Column 2).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnhart in view of Roubin as applied to claim 12 above, and further in view of Lenz.
Regarding claim 15, Barnhart in view of Roubin disclose the implantable stent of claim 12, where Barnhart further teaches the main lumen first and second sides (336 & 338) comprise struts, illustrated in Figure 10; and Roubin further teaches the struts of the main lumen first side, i.e. the side that is more flexible, are thinner than the struts of the main lumen second side (Roubin: [0059] – It is to be noted that it is well known in the art that thinner struts result in more flexibility, as is iterated by Lenz on Lines 17-18 of Column 2).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnhart in view of Roubin as applied to claim 12 above, and further in view of Stinson (US PG Pub. 2004/0111149).
Regarding claim 18, Barnhart in view of Roubin disclose the implantable stent of claim 12, wherein Barnhart teaches a suture/stitching (350), illustrated in Figure 10 (Barnhart: [0070], Lines 6-7); but does not specifically teach the suture/stitching is radiopaque.
	However, Stinson teaches that it is known for sutures to be radiopaque and used as markers ([0059], Lines 1-3).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the suture/stitching, of the stent of Barnhart in view of Roubin, including being radiopaque, in order to act as a marker; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).

Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnhart as applied to claim 19 above, and in view of Roubin.
Regarding claim 22, Barnhart discloses the implantable stent of claim 19, where the third lumen (336&338 together) has a third lumen first side (336) and a third lumen second side (338), where the third lumen first and second sides are the same distance from a third lumen longitudinal axis, illustrated in Figure 10; but does not specifically disclose the third lumen first side is more flexible than the third lumen second side.
However, Roubin teaches implantable stents, in the same field of endeavor for use in a vessel or tubular structure, wherein the stent can be provided with varying flexibility along its circumference, in order for the stent to be deployed in bodily vessels having different anatomies and different disease states ([0020], Lines 1-3; [0023], Lines 8-9 & [0040], Lines 9-12).
	In view of the teachings of Roubin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the third lumen first side, of the stent of Barnhart, to be more flexible than the third lumen second side, based on specific patient anatomy and/or implant location, such that the stent can deployed in bodily vessels having different anatomies and different disease states, as taught by Roubin.
Regarding claim 23, Barnhart in view of Roubin disclose the implantable stent of claim 22, where Barnhart further teaches the third lumen (336&338 together) has a third lumen first end (351/352), a third lumen second end (353/354), and a third lumen center portion between the third lumen first and second ends, illustrated in Figure 10; and wherein Roubin teaches a stent can be provided with varying flexibility along its length, in order for the stent to be deployed in bodily vessels having different anatomies and different disease states (Roubin: [0020], Lines 1-3; [0023], Lines 8-9 & [0040], Lines 9-12).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the third lumen center portion to be more flexible than the third lumen first and/or second end(s), based on specific patient anatomy and/or implant location, such that the stent can deployed in bodily vessels having different anatomies and different disease states, as taught by Roubin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774